DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 19, the applicant argues that the Mehandru reference does not teach the limitation of “at least a portion of the first buffer layer overlaps the gate spacer in a direction perpendicular to a thickness direction of the substrate”.   The applicant has clarified in the remarks that the “direction perpendicular to a thickness direction of the substrate” is intended to specify the horizontal direction across the top surface of the substrate.  
However, even according to this understanding of the limitation the examiner maintains that Mehandru teaches the limitation.  In Mehandru Fig. 2i the buffer layer 240 and the gate spacer 234 are disposed in contact with each other at the surface of the substrate 200 and the surfaces that are in contact with other extend along the horizontal direction; hence it is reasonable to state that “the first buffer layer overlaps the gate spacer in a direction perpendicular to a thickness direction of the substrate”.  Based on this interpretation of the limitation, the examiner has maintained the rejection of claims 19 and 20. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al (U.S. Pub #2018/0108750), in view of Jacob (U.S. Pub #2017/0141227), in view of Liu et al (U.S. Pub #0122954), in view of Mehandru et al (U.S. Pub #2018/0151732).
With respect to claim 19, Glass teaches a semiconductor device comprising: a substrate including first and second regions (Fig. 2k, 200); 
a first transistor of a first conductivity type disposed on the first region of the substrate and including a first channel layer including a first material (Fig. 2K, e.g. 203 or 233, Si material; Paragraph 20); and 
a first gate structure including a gate spacer (Fig. 2K, 264) on the first channel layer;
a second transistor of the first conductivity type disposed on the second region of the substrate and including a second channel layer including a second material different from the first material (Fig. 2K, e.g. the other of 203 or 233, SiGe material; Paragraph 20), 
wherein the first transistor includes: a first source/drain disposed on each of both sides of the first channel layer.  
a first conductivity type different from the first conductivity type disposed on the second region of the substrate and including a second channel layer, wherein the second channel layer includes the second material. 
It is noted that Glass discloses in general that each of the fin types can be used to form different transistor types (Paragraph 24). 
Jacob teaches a FinFET structure, wherein first and second transistors (Fig. 3i, NMOS and NMOSPE) having respective channels including a first material and second material (Fig. 3i, 116 and 134 and Paragraph 47), can have the same first conductivity types (Fig. 3i, n-type). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a second transistor on the substrate of Glass as taught by Jacob in order to implement a performance enhanced CMOS configuration (Paragraph 47 and 52-53). 
Glass does not teach 
wherein the first channel layer comprises a first impurity region in which concentration of a first impurity is lower than a third concentration, and a second impurity region in which concentration of the first impurity is equal to or greater than the third concentration, and the second impurity region is disposed between the first source/drains.
Liu teaches a channel layer that comprises an impurity region (Fig. 1C, 120) in which concentration of a first impurity is lower than a first concentration, and 

the another impurity region is disposed between first source/drains (Fig. 1C, 110/130 and Paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the channel of Glass to comprise impurity regions as taught by Liu in order to provide a low source-drain leakage current and relatively high on-current performance (Paragraph 40).

Glass does not teach that the first source/drain disposed on each of both sides of the first channel layer and including a third material having a first concentration; and a first buffer layer disposed between the first channel layer and the first source/drain and including the third material having a second concentration smaller than the first concentration;
at least a portion of the first buffer layer overlaps the gate spacer in a direction perpendicular to a thickness direction of the substrate.
Mehandru teaches a first buffer layer (Fig. 2G, 240 and Paragraph 31; Fig. 2i, 240) disposed between a first source/drain (Fig. 2i, 252/254) and a channel layer (Fig. 2i, 256);
the first source/drain comprises germanium (Ge) having a first germanium (Ge) concentration, and the first buffer layer comprises germanium (Ge) having a 
at least a portion of the first buffer layer (Fig. 2i, 240) overlaps the gate spacer (Fig. 2i, 234) in a direction perpendicular to a thickness direction of the substrate (Fig. 2i, i.e. the horizontal direction). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a buffer layer having a second Ge concentration lower than the first Ge concentration and overlapping the spacer of Glass in the vertical direction as taught by Mehandru in order to improve transistor performance (Paragraph 19-20). 

With respect to claim 20, Glass teaches that the first material comprises silicon (Si) (Fig. 2K, e.g. 203 or 233, Si material; Paragraph 20), the second material comprises silicon germanium (SiGe) (Fig. 2K, e.g. the other of 203 or 233, SiGe material; Paragraph 20), 
and the third material comprises germanium (Ge) (Paragraph 30).
Glass teaches that the first material comprises silicon (Si) (Fig. 2K, e.g. 203 or 233, Si material; Paragraph 20), the second material comprises silicon germanium (SiGe) (Fig. 2K, e.g. the other of 203 or 233, SiGe material; Paragraph 20), and the third material comprises silicon carbide (SiC).

Allowable Subject Matter
Claims 1-5 and 7-18 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826